377 F.2d 553
Alvin H. FRANKEL, Guardian of the Estate of Nydia Pasceri, aMinor, Appellant,v.John H. TODD, Jr. v. Grayson MOORE. Jr., Third-Party Defendant.
No. 16364.
United States Court of Appeals Third Circuit.
Argued May 22, 1967.Decided June 1, 1967.

See also D.C., 260 F.Supp. 772.
John J. McCarty, Philadelphia, Pa.  (B. Nathaniel Richter, Donald J. Williams, Kenneth Syken, Richter, Lord & Cavanaugh, Philadelphia, Pa., on the brief), for appellant.
Peter P. Liebert, III, Philadelphia, Pa.  (James P. Gannon, Liebert, Harvey, Bechtle, Herting & Short, Philadelphia, Pa., on the brief), for appellee.
Before STALEY, Chief Judge, and KALODNER and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
On review of the record we find no error.  The judgment in favor of the plaintiff and against the defendant, John H. Todd, Jr., entered June 2, 1966 pursuant to the jury's verdict, will be affirmed.